UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54706 MV PORTFOLIOS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 83-0483725 (State of Incorporation) (IRS Employer Identification No.) 10752 Deerwood Park Blvd. S. Waterview II, Suite 100 Jacksonville, FL32256 (Address of principal executive offices) (904) 586-8673 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.10 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] There were21,202,323 shares of common stock issued and outstanding as of November 12, 2014. MV Portfolios, Inc. Form 10-Q For the Quarter ended September 30, 2014 Table of Contents Page Part I - Financial Information Item1 Financial Statements 1 Consolidated Balance Sheets (unaudited) 2 Consolidated Statements of Operations (unaudited) 3 Consolidated Statement of Changes in Stockholders’ Deficit (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item4 Controls and Procedures 15 Part II - Other Information Item 1 Legal Proceedings 17 Item2 Unregistered Sale of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mine Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 18 Signatures -i- PART I FINANCIAL INFORMATION MV PORTFOLIOS, INC. AND SUBSIDIARIES Table of Contents Unaudited Consolidated Financial Statements: Unaudited Consolidated Balance Sheets as of September 30, 2014 and June 30, 2014 1 Unaudited Consolidated Statements of Operations for the Three Months Ended September 30, 2014 and 2013 2 Unaudited Consolidated Statement of Changes In Stockholders’ Deficit for the Three Months Ended September 30, 2014 3 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2014 and 2013 4 Notes to Unaudited Consolidated Financial Statements 5 -1- Table of Contents MV PORTFOLIOS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2014 June 30, 2014 Assets Current assets: Cash $ $ Prepaid expenses Assets held for sale – from discontinued operations Deferred financing costs - Total current assets Mining rights - Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Derivative liabilities Convertible notes - Total current liabilities Convertible notes, net of unamortized discounts of $0 and $211,543 - Total liabilities Stockholders' deficit: Convertible preferred stock, Series A, par value $0.001 per share; 50,000,000 shares authorized; 8,000,000 shares issued and outstanding Convertible preferred stock, Series B, par value $0.001 per share; 3,592,240 shares authorized; 3,592,238 and no shares issued and outstanding - Convertible preferred stock, Series C, par value $0.001 per share; 50,000,000 shares authorized; 7,717,170 and no shares issued and outstanding - Convertible preferred stock, Series D, par value $0.001 per share; 50,000,000 shares authorized; 20,000 and no shares issued and outstanding 20 - Common stock, par value $0.10 per share; 300,000,000 shares authorized; 16,895,518 and 11,026,013 shares issued and outstanding Additional paid-in capital ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited consolidated financial statements. -2- Table of Contents MV PORTFOLIOS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) MV Portfolios, Inc. and Subsidiaries MV Patents, LLC Three Months Ended September 30, 2014 Three Months Ended September 30, 2013 Operating expenses: General and administrative $ $ Loss from operations Other income (expenses): Interest expense ) ) Gain on change in fair value of derivative liabilities - Total other expenses, net ) ) Loss from continuing operations ) ) Loss from discontinued operations ) - Net loss $ ) $ ) Basic and diluted net loss per share: Loss from continuing operations per share $ ) Loss from discontinued operations per share ) Net loss per share $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to the unaudited consolidated financial statements. -3- Table of Contents MV PORTFOLIOS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT THREE MONTHS ENDED SEPTEMBER 30, 2014 (UNAUDITED) Additional Paid-in Capital Accumulated Deficit Preferred Stock Common Stock Shares Amount Shares Amount Total Balances, June 30, 2014 $ $ $ ) $ ) $ ) Common stock issued to related party for mining rights - - - Common stock issued for liabilities - - - Common stock issued for services - - - Common stock issued for exchange of warrants - - ) - - Series B preferred stock issued for liabilities 80 - - - Conversion of notes to Series B preferred stock - - - Conversion of notes to Series C preferred stock - - - Series D preferred stock issued for services 20 - - - Beneficial conversion feature - Options expense - Net loss - ) ) Balances, September 30, 2014 $ ) $ ) See accompanying notes to the unaudited consolidated financial statements. -4- Table of Contents MV PORTFOLIOS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) MV Portfolios, Inc. and Subsidiaries MV Patents, LLC Three Months Ended September 30, 2014 Three Months Ended September 30, 2013 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation - Amortization of debt discounts and deferred financing costs - Gain on change in fair value of derivative liabilities ) - Options expense - Common stock issued for services - Series D preferred stock issued for services - Loss on common stock issued for liabilities - Loss on Series B preferred stock issued for liabilities - Change in operating assets and liabilities: Prepaid expenses - Accounts payable and accrued expenses Accrued salaries, member - Other liabilities - Net cash used in operating activities ) ) Cash flows from financing activities: Repayment of convertible notes ) - Proceeds from participation notes - Net cash (used) provided by financing activities ) Net (decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $
